Citation Nr: 1341579	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-03 181	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs (VA) Medical Center 
in Gainesville, Florida



THE ISSUE

Entitlement to repayment of unauthorized, non-VA medical expenses incurred on September 24, 2010.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

According to the December 2010 Statement of the Case, the appellant served from January 1956 to January 1960; no military record of the appellant's service is associated with the claims file.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 Administrative Decision of the VA Medical Center in Gainesville, Florida.


REMAND

This appeal must be remanded to obtain certain documents, and to obtain a medical opinion.

According to records in the claims file, the appellant obtained treatment at the Satilla Hospital (Satilla) and Saint Vincent's Medical Center (Saint Vincent's) for chest pain from September 22-24, 2010.  

Initially treated at Satilla, the Veteran was subsequently transferred via ambulance to Saint Vincent's on September 23, 2010, for cardiac catheterization.  He was discharged from Saint Vincent's on September 24, 2010.

Per the Administrative Decision in this matter, VA allowed repayment of unauthorized medical expenses for September 22nd and 23rd, but declined repayment of expenses incurred on September 24, 2010.  

Currently, there is no official record documenting the Veteran's service as identified in the December 2010 Statement of the Case.  Repayment of unauthorized expenses related to nonservice-connected conditions in non-VA facilities is permitted in certain situations to "veterans."  See 38 C.F.R. § 17.1000 (2013).  

In order to ascertain the appellant's veteran status, evidence of his service must be obtained.

Evidence must also be obtained to demonstrate that the appellant was enrolled in the VA health care system and had received medical services under the authority of 38 U.S.C.A. chapter 17 within the 24 months preceding the emergency treatment at issue.  See 38 C.F.R. § 17.1002(d) (2013).

The Board notes that the claims file before the Board consists primarily of duplicates, and it is not clear as to whether all documents are available.  For example, it is not ascertainable whether the appellant's original claim is of record.  

The existence of additional documents not included in the claims file is unknowable to the Board based on the record, but it is evident that the claims file consists of copies of original documents rather than the originals themselves. 

There is also no record of the "clinical review" that determined that the treatment provided on September 24, 2010, the day following the heart catheterization, was beyond the point at which the appellant was stable for transfer to a VA hospital.  

To the extent that the term "clinical review" could refer to the "Clinical Tracking Record" created in November 2010, it is neither clear whether the person who performed the review was a medical professional, nor is there any record of a rationale in support of the determination (1) that the appellant was stable for transfer prior to September 24, 2010 (in other words, on the day of his catheterization), or (2) whether such a transfer during the short period of time between his catheterization and his discharge the following day was either practical or warranted.  See 38 C.F.R. § 17.1005 (b) (2013).  

Considering the lack of any medical evidence addressing whether the appellant was stable for transfer prior to September 24, 2010, or whether such a transfer would have been medically feasible or warranted, additional medical evidence is necessary prior to the Board's adjudication of the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should take all indicated action to obtain evidence demonstrating the service and the character of his discharge of the appellant.

2.  Then appropriate documentation should be provided to show that the appellant was enrolled in the VA health care system and had received medical services under the authority of 38 U.S.C.A. chapter 17 within the 24 months preceding the treatment rendered on September 22, 2010.

3.  The appellant's original claim for reimbursement and any additional documents related to the claim that are not currently of record should be obtained and associated with the record.  

4.  An opinion also should be obtained from a physician concerning the necessity of medical treatment on September 24, 2010 should be associated with the record.  The physician must review the claims file and this remand, and indicate in the ensuing report that such a review occurred.  

The physician must thereafter address the following:

(a) Was the appellant stable to be transferred to a VA medical facility prior to September 24, 2010?

(b) Considering the fact that he was discharged on September 24, 2010, would a transfer to a VA facility have been medically feasible or warranted, prior to the time that he was ultimately discharged?

The physician must provide a complete rationale for any opinions provided.  If any requested opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

5.  After the development requested has been completed, the agency of original jurisdiction should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented to correct any deficiency.  

6.  After completing all indicated development, the claim remaining on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



